Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 1 of 6 PageID: 366



NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


WEDPENS DORSAINVIL,

      Plaintiff,                                  Civil Action No. 15-3035 (ES) (JAD)

v.                                             ORDER GRANTING               PLAINTIFF’S
                                               APPLICATION FOR              PRO BONO
STUART L. PEIM, et. al.,                       COUNSEL

      Defendants.


JOSEPH A. DICKSON, U.S.M.J.

       This matter comes before the Court upon Plaintiff’s application for pro bono counsel

pursuant to 28 U.S.C. § 1915 (d), (e)(1). (ECF No. 59). Pursuant to Federal Rule of Civil

Procedure 78, the Court did not hear oral argument on Plaintiff’s application. After carefully

considering Plaintiff’s submission, as well as the balance of the docket in this matter; and

       WHEREAS this Court recognizes that civil litigants possess neither a constitutional nor

statutory right to appointed counsel. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997).

In some instances, however, the need for representation is great and district courts are granted

broad discretion to request the appointment of attorneys to represent indigent civil litigants. 28

U.S.C. § 1915 (d), (e)(1); and

       WHEREAS the United States Court of Appeals for the Third Circuit has directed that,

when evaluating a request for the appointment of pro bono counsel, a district court should first

determine whether the plaintiff’s claim “has arguable merit in fact and law.” Tabron v. Grace, 6

F.3d 147, 155 (3d Cir. 1993), cert denied, 510 U.S. 1996 (1994). In his operative pleading,
Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 2 of 6 PageID: 367



Plaintiff alleges that Defendants failed to properly treat the Bells Palsy and related conditions

(including extreme pain while talking or chewing) that Plaintiff developed while an inmate at

New Jersey State Prison and, later, East Jersey State Prison. (Sec. Am. Compl. ¶¶ 9-48, ECF No.

56). Based upon those allegations, Plaintiff has asserted claims for both negligence and for

violation of his Eighth Amendment rights (i.e., remaining deliberately indifferent to his serious

medical needs). (Id. ¶¶ 48-49). Defendants Gallagher and Sumicad filed motions to dismiss

Plaintiff’s claims. (ECF Nos. 60-61). The Hon. Esther Salas, U.S.D.J. denied those motions by

Order dated March 24, 2020. (ECF No. 72). Upon its review of Plaintiff’s Second Amended

Complaint, and in light of the analysis that Judge Salas set forth in Her Honor’s March 24, 2020

Opinion, (ECF No. 71), the Court finds that Plaintiff’s claims have facial merit; and

       WHEREAS, in instances in which a plaintiff’s claims arguably have merit, a court

evaluating an application for the appointment of pro bono counsel should also consider: (1) the

plaintiff’s ability to present his or her case; (2) the complexity of the legal issues involved; (3)

the extent of factual discovery required and the plaintiff’s ability to investigate and to comply

with complex discovery rules; (4) the extent to which the case may turn on credibility

determinations; (5) whether expert testimony will be required; and (6) whether the plaintiff can

afford counsel on his or her own behalf. Tabron, at 156; and

       WHEREAS, Plaintiff listed the following when explaining his need for pro bono

counsel:

               Plaintiff has only a high school equivalency education and no legal
               education. This is a complex case and I lack the familiarity with
               the rules of evidence into presentation of the proofs. I will require
               discovery of documents, subpoenas, and depositions of a number
               of witnesses and may not adequately be able to pursue said
               investigation based on Department of Corrections policy of safety
               and security risks.




                                                 2
Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 3 of 6 PageID: 368



               Furthermore, I am in an immigration removal process and will
               soon be transferred to an immigration facility.

(Pl. Motion at 2-3, ECF No. 59). Plaintiff anticipates that, if he is removed from the United

States, he will lose any ability to investigate and prosecute his claims. (Id. at 4). Plaintiff also

represented that he is unable to afford a lawyer, and that his attempts to obtain pro bono

assistance elsewhere (e.g. legal services organizations) have been unsuccessful; (id. at 3); and

       WHEREAS Plaintiff has actively litigated this matter on his own behalf, filing multiple

iterations of his pleading and successfully opposing Defendants’ motion to dismiss his Second

Amended Complaint. While Plaintiff lacks a legal education and relevant experience, that in

itself is not a sufficient basis for appointing pro bono counsel. If it was, the first and third

Tabron factors would support appointment of counsel in every instance. Instead, the Court must

evaluate each applicant’s ability to present his or her case based on that applicant’s track record

to date. Here, Plaintiff has demonstrated some ability to generate coherent legal pleadings and

briefing. Plaintiff has also successfully participated in a number of video status conferences with

his opposing counsel and the undersigned. Nothing in the record indicates that Plaintiff might be

unable to understand and utilize the rules governing the discovery process to further investigate

his claims.   While Plaintiff indicates that he may be removed from the United States, a

circumstance that would certainly impede his ability to litigate this matter, that concern appears

to be speculative at this point. With certain exceptions, which the Court will address separately

herein, it is unclear whether Plaintiff might be unable to prosecute this case on his own behalf.

The Court therefore finds that neither the first nor the third Tabron factors currently support

Plaintiff’s application for appointment of pro bono counsel; and

       WHEREAS, the United States Court of Appeals for the Third Circuit has recognized that

the “ultimate issue” in deliberate indifference cases is “relatively simple”, such that a lay person



                                                 3
Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 4 of 6 PageID: 369



“should be able to comprehend what he has to prove.” Parham, 126 F.3d at 459. The Parham

court then observed, however, that “comprehension alone does not equal ability to translate that

understanding into presentation. While the ultimate issue may be comprehensible, courts must

still look to the proof going towards the ultimate issue and the discovery issues involved.” Id.

Thus, when considering the “case complexity” prong, the Third Circuit recognized that the

Court’s inquiry is twofold. The Court should consider both the complexity of the claim itself

and the difficulty of obtaining and marshalling the evidence necessary to establish that claim.

The Third Circuit has specifically recognized that “a § 1983 civil rights case alleging deliberate

indifference to a prisoner's serious medical needs can raise sufficiently complex legal issues to

require appointment of counsel.” Montgomery v. Pinchak, 294 F.3d 492, 502 (3d Cir. 2002).

That complexity comes, in large part, from the fact that deliberate indifference cases often

require expert testimony. Brathwaite v. Phelps, 734 F. App'x 114, 120 (3d Cir. 2018). The

Court finds that this case likely involves such complexity. Plaintiff does not simply allege that

Defendants failed to offer any medical care but, rather, that their ongoing failure to provide

specific care (i.e., physical therapy) caused him harm. Plaintiff will almost certainly need expert

testimony to establish his claims, and it would be all but impossible to locate, retain, and work

with such an expert while incarcerated. Thus, the Court finds that both the second and fifth

Tabron factors weigh heavily in favor of granting Plaintiff’s application; and

       WHEREAS, based on the record, the Court is unable to determine whether Plaintiff’s

claims will depend on credibility determinations. See Parham 126 F.3d at 460 (While credibility

is always important, the Third Circuit has stressed that, “when considering this factor, courts

should determine whether the case [is] solely a swearing contest.”). Therefore, the fourth Tabron

factor does not currently support Plaintiff’s application for appointment of pro bono counsel; and




                                                4
Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 5 of 6 PageID: 370



       WHEREAS, the Court finds, based upon a review of Plaintiff’s application to proceed in

forma pauperis, (ECF No. 1-2), that Plaintiff cannot afford to retain counsel on his own behalf.

The Court therefore finds that the sixth Tabron factor supports Plaintiff’s application for the

appointment of pro bono counsel; and

       WHEREAS, the Court finds that, on balance, the factors that the Third Circuit

articulated in Tabron and Parham weigh in favor of granting Plaintiff’s application for pro bono

counsel; and

       WHEREAS the United States Court of Appeals for the Third Circuit has recognized that

“[t]he scarcity of pro bono counsel is important [to the determination of whether to appoint

counsel], even if it is not among the delineated Tabron factors.” Houser v. Folino, 927 F.3d 693,

700 (3d Cir. 2019).    To that end, the Third Circuit has “cautioned that, ‘[i]n addition’ to

weighing the Tabron factors, ‘courts should exercise care in appointing counsel because

volunteer lawyer time is a precious commodity.’” Id. (quoting Montgomery v. Pinchak, 294

F.3d 492, 499 (3d Cir. 2002)). In this Court’s experience, the amount of volunteer lawyer time

available in this District pales in comparison to the need for such services. Even where the Court

determines that the assistance of a pro bono attorney is vital and enters an order requesting

appointment of counsel, it commonly takes several months, and sometimes well over a year, to

locate attorneys who are willing and able to undertake such volunteer representation.

Nevertheless, the Court finds that Plaintiff’s need for the assistance of counsel in this case is

sufficiently severe to override such concerns;

       IT IS on this 30th day of March, 2020;

       ORDERED that Plaintiff’s application for pro bono counsel, (ECF No. 59), is

GRANTED; and it is further



                                                 5
Case 2:15-cv-03035-ES-JAD Document 73 Filed 03/30/20 Page 6 of 6 PageID: 371



       ORDERED that this case is referred to the Office of the Clerk of the Court for the

appointment of an attorney from the Civil Pro Bono Panel pursuant to Appendix H of the Local

Civil Rules, Procedures Governing Appointment of Attorneys in Pro Se Civil Actions.


                                                  SO ORDERED




                                                  s/ Joseph A. Dickson, U.S.M.J.
                                                  JOSEPH A. DICKSON, U.S.M.J.


cc:    Honorable Esther Salas, U.S.D.J.




                                              6
